DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strap being connected to the vertical rods of claims 6 and 7 in combination with the stays and collars of claim 2, from which claims 6 and 7 depend, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the stays and collars are shown in a first embodiment, while the straps connected to the vertical rods is shown in a second embodiment.  There is no drawing that shows the combined embodiment as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second hooks of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that 235a, 245a, 275a and 285a are shown in the drawings and designated as hooks in the specification.  The drawings, however, clearly show these elements as bolts instead of hooks.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al (US 4,756,642).
Regarding claim 1, Quinn discloses a boat support assembly (e.g. claim 1, Fig. 5) comprising: a main frame (e.g. leftmost 1-15, rightmost 1-15, and 39, Fig.’s 1 and 5, col. 3, line 65 – col. 4, line 8); a first support pivotably connected to the main frame (e.g. leftmost 16-20, Fig.’s 1 and 5, col. 2, lines 51-56); a second support pivotably connected to the main frame (e.g. rightmost 16-20, Fig.’s 1 and 5, col. 2, lines 51-56), wherein pivotal movement between the second support and the main frame is independent from pivotal movement between the first support and the main frame (e.g. Fig.’s 1 and 5); and a first connecting strap which is flexible and deformable (e.g. 36, Fig. 5, col. 3, lines 37-44 and col. 1, lines 51-53), wherein the first connecting strap is connected to the first support and the second support (e.g. Fig. 5, col. 3, lines 37-44).
Regarding claim 2, Quinn further discloses that the main frame includes a first vertical rod (e.g. leftmost 8, Fig.’s 3 and 5) and a second vertical rod (e.g. rightmost 8, Fig.’s 3 and 5), wherein a first stay and a first collar are disposed on an end of the first vertical rod (e.g. leftmost 13 and leftmost 14, respectively, Fig.’s 3 and 5), wherein the first support is pivotably mounted to an end of the first stay (e.g. Fig. 3, col. 2, lines 51-56), wherein another end of the first stay has a first outer threading (e.g. Fig. 3, col. 2, lines 40-46), wherein the first collar is rotatably mounted to the first vertical rod and includes a first inner threading in threading connection with the first outer threading (e.g. Fig. 3, col. 2, lines 47-50), wherein a second stay and a second collar are disposed on an end of the second vertical rod (e.g. rightmost 13 and rightmost 14, respectively, Fig.’s 3 and 5), wherein the second support is pivotably mounted to an end of the second stay (e.g. Fig. 3, col. 2, lines 51-56), wherein another end of the second stay has a second outer threading (e.g. Fig. 3, col. 2, lines 40-46), and wherein the second collar is rotatably mounted to the second vertical rod and includes a second inner threading in threading connection with the second outer threading (e.g. Fig. 3, col. 2, lines 47-50).
Regarding claim 6, Quinn further discloses that the first connecting strap includes a first end and a second end opposite to the first end (e.g. leftmost end and rightmost end, respectively, Fig. 5), wherein the first connecting strap extends across a top portion of the first support and a top portion of the second support (e.g. Fig.’s 3 and 5, wherein the first support is considered the leftmost 19 and the second support is considered the rightmost 19 for claim 6, and wherein each end of the strap extends across a top portion of 19 between the opening 20 and the edge of 19), extends across a side of the first support opposite to the second support (e.g. Fig.’s 3 and 5, wherein the side surface is part of 20), and extends across a side of the second support opposite to the first support (e.g. Fig.’s 3 and 5, wherein the side surface is part of 20), wherein the first end of the first connecting strap is connected to the first vertical rod (e.g. Fig.’s 3 and 5, wherein the first end is connected to 8 via 13 and 16-18), and wherein the second end of the first connecting strap is connected to the second vertical rod (e.g. Fig.’s 3 and 5, wherein the second end is connected to 8 via 13 and 16-18).  Examiner notes that Applicant has not required the strap to be directly connected to the vertical rods, and the strap of the instant application is connected to the vertical rods via other elements.
Regarding claim 7, Quinn further discloses that the first vertical rod includes a first hook (e.g. leftmost 9/10, Fig. 3), wherein the first end of the first connecting strap is detachably coupled with the first hook (e.g. Fig.’s 3 and 5, wherein the first end of the strap is detachably coupled to 9/10 via 2, 8 and 13-20), wherein the second vertical rod includes a second hook (e.g. rightmost 9/10, Fig. 3), and wherein the second end of the first connecting strap is detachably coupled with the second hook (e.g. Fig.’s 3 and 5, wherein the second end of the strap is detachably coupled to 9/10 via 2, 8 and 13-20).  Examiner notes that Applicant has not required the strap to be directly coupled to the hooks, and the strap of the instant application is coupled to the hooks via other elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (US 4,756,642) as applied to claims 1 and 2 above, and further in view of Allen (US 5,951,231).
Regarding claim 3, Quinn discloses the invention substantially as applied above and further discloses that the first support includes a first through-hole (e.g. leftmost 20, Fig.’s 3 and 5), wherein the second support includes a second through-hole (e.g. rightmost 20, Fig.’s 3 and 5), wherein the first connecting strap includes a first end and a second end opposite to the first end (e.g. leftmost end and rightmost end of 36, respectively, Fig. 5), and wherein the first connecting strap extends through the first through-hole and the second through-hole (e.g. Fig. 5).  Quinn does not disclose that the second end of the first connecting strap is coupled to the first end of the first connecting strap to form a loop.  Allen teaches a boat support assembly (e.g. 10) comprising: a main frame (e.g. 14); a first support connected to the main frame (e.g. left side of 24, Fig. 1); a second support connected to the main frame (e.g. right side of 24, Fig. 1); and a first connecting strap which is flexible and deformable, wherein the first connecting strap is connected to the first support and the second support (e.g. 30, Fig. 1), wherein the first connecting strap includes a first end and a second end opposite to the first end (e.g. Fig. 1), and wherein the second end of the first connecting strap is coupled to the first end of the first connecting strap to form a loop (e.g. Fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to connect the ends of the strap of Quinn 
Regarding claim 4, the combination of Quinn and Allen further discloses that the first through-hole is located on a side of the first support adjacent to the second support (e.g. Quinn, Fig.’s 3 and 5), and wherein the second through-hole is located on a side of the second support adjacent to the first support (e.g. Quinn, Fig.’s 3 and 5).
Regarding claim 5, Quinn discloses the invention substantially as applied above and further discloses that the first support includes a first through-hole (e.g. leftmost 20, Fig.’s 3 and 5, wherein the first support is the leftmost 16-20 closest to the stern, Fig. 8), wherein the second support includes a second through-hole (e.g. rightmost 20, Fig.’s 3 and 5, wherein the second support is the rightmost 16-20 closest to the stern, Fig. 8), wherein the first through-hole is located on a side of the first support adjacent to the second support (e.g. Fig.’s 3 and 5), wherein the second through-hole is located on a side of the second support adjacent to the first support (e.g. Fig.’s 3 and 5), wherein a third support and a fourth support are pivotably mounted to the main frame (e.g. leftmost 16-20 closest to the bow and rightmost 16-20 closest to the bow, respectively, Fig.’s 1, 5 and 8, col. 2, lines 51-56, wherein the main frame includes the flat bed of a trailer such that all of the supports are connected, col. 4, lines 23-30), wherein pivotal movement between the third support and the main frame is independent from pivotal movement between the fourth support and the main frame (e.g. Fig.’s 1 and 5), wherein the third support is identical to the first support and has a through-hole (e.g. leftmost 20, Fig.’s 3 and 5, col. 3, lines 30-32), wherein the fourth support is identical to the second support and has a through-hole (e.g. rightmost 20, Fig.’s 3 and 5, col. 3, lines 30-32), wherein the main frame includes a third vertical rod and a fourth vertical rod (e.g. leftmost 8 and rightmost 8, Fig.’s 3 and 5), wherein a third stay and a third collar are disposed on an end of the third vertical rod (e.g. leftmost 13 and leftmost 14, respectively, Fig.’s 3 and 5), wherein the third support is pivotably mounted to an end of the third stay (e.g. Fig. 3, col. 
Regarding claim 8, Quinn discloses the invention substantially as applied above and further discloses that the first connecting strap includes a first end and a second end opposite to the first end (e.g. leftmost end and rightmost end, respectively, Fig. 5), wherein the first connecting strap extends across a top portion of the first support and a top portion of the second support (e.g. Fig.’s 3 and 5, wherein the first support is considered the leftmost 19 and the second support is considered the rightmost 19 for claim 8, and wherein each end of the strap extends across a top portion of 19 between the opening 20 and the edge of 19), extends across a side of the first support opposite to the second support and a bottom portion of the first support (e.g. Fig.’s 3 and 5, wherein the side surface is part of 20 and wherein each end of the strap extends across a bottom portion of 19 between the opening 20 and the edge of 19), and extends across a side of the second support opposite to the first support and a bottom portion of the second support (e.g. Fig.’s 3 and 5, wherein the side surface is part of 20 and wherein each end of the strap extends across a bottom portion of 19 between the opening 20 and the edge of 19).  Quinn does not disclose that the second end of the first connecting strap is coupled to the first end of the first connecting strap to form a loop.  Allen teaches a boat support assembly (e.g. 10) comprising: a main frame (e.g. 14); a first support connected to the main frame (e.g. left side of 24, Fig. 1); a second support connected to the main frame (e.g. right side of 24, Fig. 1); and a first connecting strap which is flexible and deformable, wherein the first connecting strap is connected to the first support and the second support (e.g. 30, Fig. 1), wherein the first connecting strap includes a first end and a second end opposite to the first end (e.g. Fig. 1), and wherein the second end of the first connecting strap is coupled to the first end of the first connecting strap to form a loop (e.g. Fig. 1).  It 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678